DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a holder attached to the subject and configured to house the receiving antenna, wherein the antenna element is mounted on the first base material or the second base material, one of the first base material and the second base material has higher effective permittivity than effective permittivity of another one of the first base material and the second base material, and the first base material, the antenna element and the second base material are arranged in this order from a subject side.  

 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 10, patentability exists, at least in part, with the claimed features of a base material on which the antenna element is mounted, the base material including a first base material, and a second base material; and a dielectric body having higher effective permittivity than effective permittivity of the base material; and a holder attached to the subject and configured to house the receiving antenna and the dielectric body, wherein the antenna element is mounted on the first base material or the second base material, and the dielectric body, the first base material, the antenna element and the second base material are arranged in this order from a subject side.  
 	Tanaka and Kouchi are all cited as teaching some elements of the claimed invention including a receiver antenna, an antenna element, a medical device, a base material, and a holder configured to house the receiving antenna.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 11, patentability exists, at least in part, with the claimed features of a holder attached to the subject and configured to house the receiving antenna, wherein the antenna element is mounted on the first base material or the second base material, one of the first base material 
 	Tanaka and Kouchi are all cited as teaching some elements of the claimed invention including a capsule endoscope system, receiver antenna, an antenna element, a medical device, a base material, and a holder configured to house the receiving antenna.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845